Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 and 6 - 12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for carrying out access control in a RRC connected mode. Each independent claim identifies the uniquely distinct features: 

Regarding claim 1, a method of performing access control in a Radio Resource Control (RRC) connected mode, the method comprising:
determining, by a Non-Access Stratum (NAS) layer of a terminal, an access category based on mobile originating (MO) data or mobile originating (MO) signaling being available to transmit;
transferring, by the NAS layer, a NAS signaling message and the access category to an AS layer, based on a determination not to bar, as a result of a barring check for access control^ based on the access category; and
transmitting, by the Access Stratum (AS) layer of the terminal, an RRC message comprising at least one of the access category, a call type, and an establishment cause to a base station,
wherein the access category is obtained, by an application layer or an IP multimedia subsystem (IMS) layer, from the NAS layer based on the MO data or the MO signaling being available in the application layer or the IMS layer, and
wherein the barring check for the access control is performed, by the application layer or the IMS layer, based on the access category.

Regarding claim 12, a terminal for performing access control in a Radio Resource Control (RRC) connected mode, the terminal comprising:
a transceiver; and
a processor configured to control the transceiver,
wherein the processor is configured to:
determine, by a Non-Access Stratum (NAS) layer of the terminal, an access category, based on mobile originating (MO) data or mobile originating (MO) signaling being available to transmit;
transfer, by the NAS layer, a NAS signaling message and the access category to an AS layer, based on a determination not to bar, as a result of a barring check for access control^ based on the access category; and
transmit, by the Access Stratum (AS) layer of the terminal, an RRC message comprising at least one of the access category, a call type, and an establishment cause to a base station,
wherein the access category is obtained, by an application layer or an IP multimedia subsystem (IMS) layer, from the NAS layer based on the MO data or the MO signaling being available in the application layer or the IMS layer, and
wherein the barring check for the access control is performed, by the application layer or the IMS layer, based on the access category.
	
The closest prior art, Rajadural discloses conventional method for a granular network access control, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473